McDEVITT, Justice.
The issue we confront in this case is the admissibility of evidence seized by police from the defendant’s vehicle without a warrant.
On March 10, 1989, the defendant, Jonna Williams, was stopped south of Blackfoot on Interstate 15. The police searched her car and her purse and found methamphetamines, marijuana, a gun, cash, and a book containing names, addresses, and figures. She was arrested and charged with two counts of possession with intent to deliver.
Prior to her arrest, the Bureau of Narcotics, State of Idaho, Department of Law Enforcement, initiated an investigation into the defendant’s involvement in drug trafficking. To aid in this investigation, a confidential informant (C.I.) was solicited. The C.I. was first contacted on March 7, 1989.
The C.I. provided information to Special Agent Cloyce Corder that the defendant would be traveling from Boise to Idaho Falls on March 10, carrying controlled substances. The C.I. further stated that the defendant would be traveling in a yellow Subaru station wagon with her two children, and would be carrying a gun. To corroborate this information, the officers showed the informant a picture of the defendant and the informant identified her. They ran a driver’s license and registration check on the defendant and it showed that she did own a 1979 yellow Subaru station wagon.
On March 10, at approximately 6:35 p.m., the C.I. informed Agent Corder that the defendant had telephoned from Jerome, Idaho, and was on her way to Idaho Falls. Surveillance teams were set up on the routes leading into Idaho Falls. The defendant’s vehicle was observed outside of Pocatello, heading towards Idaho Falls, and she was followed and observed. Other officers were requested to drive to that area, and the defendant was stopped on Interstate 15 in Bingham County. Approximately eight to ten officers were at the scene of the arrest and three officers were involved in the search. The defendant refused to consent to a search of her car. Agent Corder and two other officers proceeded to search the car and arrest the defendant.
The defendant filed a motion to suppress. After a hearing, the district court issued a memorandum decision denying the motion. The defendant then entered a Rule 11 conditional guilty plea to both counts of possession of a controlled substance with intent to deliver, reserving her right to appeal.
The district judge found that the search was valid because it fell within the “ ‘auto*388mobile exception/ and/or a search incident to a lawful arrest.”
The law of automobile searches has been called “intolerably confusing” by a United States Supreme Court Justice, and rightfully so. We must determine what constitutes a valid automobile search, and whether those requirements were met.
The defendant asserts that in order to have a valid automobile search there must exist not only probable cause, but also some circumstance requiring immediate action on the part of the police aside from the inherent mobility of a vehicle. In order to address this argument, we must examine the origins of the automobile exception and its evolution.
The automobile exception to a warrant-less search was first recognized in the landmark case of Carroll v. United States, 267 U.S. 132, 45 S.Ct. 280, 69 L.Ed. 543 (1925). That case dealt with the seizure of whisky and gin from an automobile during the prohibition years and held that:
[T]he guaranty of freedom from unreasonable searches and seizures by the Fourth Amendment has been construed, practically since the beginning of the Government, as recognizing a necessary difference between a search of a store, dwelling house, or other structure in respect of which a proper official warrant readily may be obtained and a search of a ship, motor boat, wagon, or automobile, for contraband goods, where it is not practicable to secure a warrant because the vehicle can be quickly moved out of the locality or jurisdiction in which the warrant must be sought.
Carroll, 267 U.S. at 153, 45 S.Ct. at 285 (emphasis added).
The underlined section is the language that gave rise to the “exigency requirement,” which is widely regarded as the other necessary element in a valid automobile search, in addition to probable cause. Just what is considered “exigent circumstances” in the law of vehicle searches has been the topic of a great deal of debate.
Chambers v. Maroney, 399 U.S. 42, 90 S.Ct. 1975, 26 L.Ed.2d 419 (1970), applied the Carroll doctrine to a significantly different set of facts. Officers stopped a car and searched the occupants because their description matched the one given of suspects in a gas station robbery. After they were arrested, the car was taken to the police station before it was searched. The Court’s discussion of exigency was based on the language in Carroll, and held that because the officers had sufficient probable cause to believe that the suspects were involved in the robbery, and because the car was “readily movable,” the search was permissible. This rationale was also followed in Brinegar v. United States, 338 U.S. 160, 69 S.Ct. 1302, 93 L.Ed. 1879 (1949), and Husty v. United States, 282 U.S. 694, 51 S.Ct. 240, 75 L.Ed. 629 (1931).
Following Chambers, the United States Supreme Court issued its opinion in Coolidge v. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564 (1971), a case in which the officers did actually get a warrant to search a murder suspect’s automobile, but because it was not issued by a neutral and detached magistrate, the warrant was invalid. The Court held that the automobile exception did not apply, because the police knew of the possibility that the car was involved in the murder for some time, and the defendant knew he was a suspect and had had the opportunity to destroy any evidence that might have been found in the car. Here, the car was not “stopped on the highway,” as in Carroll and Chambers, it was parked in the defendant’s driveway. The defendant was not transporting contraband, the police were looking for scientific evidence of a murder. In noting the difference between Carroll and Coolidge, the Court wrote:
And surely there is nothing in this case to invoke the meaning and purpose of the rule of Carroll v. United States — no alerted criminal bent on flight, no fleeting opportunity on an open highway after a hazardous chase, no contraband or stolen goods or weapons, no confederates waiting to move the evidence, not even the inconvenience of a special police detail to guard the immobilized automobile.
Coolidge, 403 U.S. at 462, 91 S.Ct. at 2035-36.
*389The Court held that there was probable cause but no exigent circumstances to justify a search. In so holding, the Court focused on the “significant constitutional difference between stopping, seizing, and searching a car on the open highway, and entering private property to seize and search an unoccupied, parked vehicle not then being used for any illegal purpose.” Coolidge, 403 U.S. at 463, 91 S.Ct. at 2036, n. 20.
From Carroll, Chambers, and Coolidge, it appears that the exigency does not arise merely from the inherent mobility of the vehicle, but from the actual possibility that the suspect may, in fact, flee from the police or destroy evidence.
If these cases made up the totality of the law of vehicle searches, we would have to reverse the decision of the trial court, because arguably, it was practicable for the police to obtain a warrant. Jonna Williams was not fleeing from the police; in fact, she didn’t even know she was being observed or followed.
It is not apparent why the officers did not secure a warrant. It would seem to have been the most prudent course of action. However, the United States Supreme Court has held this type of conduct to be permissible and not violative of the Fourth Amendment. Thus, we hold that this search was permissible and affirm the conviction.
In United States v. Ross, 456 U.S. 798, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982), an informant told the police that an individual known as “Bandit” was selling drugs out of the trunk of his car. The informant gave them the address, described the car, and said that “Bandit” told him there were more drugs in the trunk. The officers, understandably excited, immediately drove to that location, and did indeed find that automobile at that address. “Bandit” was not there, however. The officers returned a few minutes later and saw the vehicle driving away, stopped the defendant, and searched the car where they found powder which was later determined to be heroin.
The United States Supreme Court again focused on the issue of probable cause, and affirming Carroll, wrote:
In short, the exception to the warrant requirement established in Carroll —the scope of which we consider in this case— applies only to searches of vehicles that are supported by probable cause. In this class of cases, a search is not unreasonable if based on facts that would justify the issuance of a warrant, even though a warrant has not actually been obtained.
Ross, 456 U.S. at 809, 102 S.Ct. at 2164-65 (emphasis added) (footnotes omitted).
In State v. Bottelson, 102 Idaho 90, 625 P.2d 1093 (1981), this Court faced a somewhat similar situation, in that there was “abundant probable cause,” and a warrant-less search. Two officers were traveling south on State Highway 95 when they noticed an unfamiliar vehicle parked in the driveway of a friend’s house. The officers stopped to investigate, and the defendant shut the trunk of the car when he saw the officers approaching. There was a window missing from the house and a door was open. The defendant showed the officer a vehicle registration for a Chrysler, which matched the plates on the car. However, the car on the scene was a Pontiac. The officers told the defendant to open the trunk and inside were items belonging to the residents of the house.
The trial court granted the motion to suppress because it was possible for the police to obtain a search warrant when one of the officers left the scene to get a police car while the other stayed with the defendant. The Idaho Supreme Court reversed that decision, holding:
In light of the renewed emphasis on Chambers in the recent cases of Texas v. White [423 U.S. 67, 96 S.Ct. 304, 46 L.Ed.2d 209 (1975) ], supra, Arkansas v. Sanders [442 U.S. 753, 99 S.Ct. 2586, 61 L.Ed.2d 235 (1979) ], supra, and Colorado v. Bannister [449 U.S. 1, 101 S.Ct. 42, 66 L.Ed.2d 1 (1980)], supra, it appears that, in the situation presented here, either securing the automobile and then obtaining a warrant, or proceeding with *390a warrantless search would have been reasonable under the fourth amendment.
Bottelson, 102 Idaho at 94, 625 P.2d at 1097.
To be certain, the better course of conduct is to obtain a warrant. However, in light of the authorities cited herein, we hold that there was sufficient probable cause to conduct a search of the defendant’s vehicle without first obtaining a warrant. We affirm the decision of the district court.
BAKES, C.J., and JOHNSON and BOYLE, JJ., concur.